Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The abstract of the disclosure is objected to because the abstract is greater 150 words.  Correction is required.  See MPEP § 608.01(b).
On page 7 of the response filed December 27, 2021, Applicant’s interview summary is acknowledged.
RESPONSE TO ARGUMENTS
On pages 7-8, Applicant’s argument directed to new limitation of “at a client computer device…” has been found to be persuasive.  Therefore, the 35 U.S.C. 102(a)(1) rejection as applied to Robin Wieruch (Wieruch hereafter, The Road to Graphql, 2018) has been withdrawn.  The new limitation has been addressed by the citation of Alurralde et al. (Alurralde hereafter, US 2018/0081645 A1) as necessitated by claim amendments.
PENDING MATTERS
Claims 1-20, filed March 14, 2022, are examined on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robin Wieruch (Wieruch hereafter, The Road to Graphql, 2018) in view of Alurralde et al. (Alurralde hereafter, US 2018/0081645 A1).
Claim 1, Wieruch discloses method comprising:
creating and storing…schema blueprint data comprising a plurality of different service definitions, each of the service definitions composed in a domain specific language (DSL) (page 229, e.g. a client can consume the entire schema, which is composed out of multiple domain-driven microservices), each service definition comprising identification of an endpoint and one or more schema definition language elements (page 226, e.g. “users” and “messages”, and page 240, e.g. “Creating a model for the user domain” and “Creating a model for the message domain”), wherein the graph endpoint resides in a server computer (page 229, e.g. Appollo Server);

generating, based on the schema blueprint data, a combined schema in a graph query language processing system, the combined schema indicating which querying operations and mutating operations (page 223, e.g. queries and mutations) that a graph endpoint of the graph query language (pages 203-204, e.g. It is found by using a GraphQL API endpoint in a browser at http://localhost:8000/graphql. In the application, define your first GraphQL query to see its result…result for the query should this or your defined sample data) processing system can execute (page 229, e.g. assume you have a GraphQL schema you want to modularize based on domains (e.g. user, message). You may end up with two schemas, where each schema matches one type (e.g. User type, Message type). The operation requires merging both GraphQL schemas to make the entire GraphQL schema accessible with your GraphQL server’s API. That’s one of the basic motivations behind schema stitching), the generating the combined schema comprising:

automatically mapping a first resource of a first plurality of digitally stored resources from the endpoint of a first service definition of the plurality of different service definitions to a first field in the combined schema (page 217, e.g. const resolvers = {Query: {users: () => {return Object.values(users);}, user: (parent, { id }) => { return users[id];}, me: (parent, args, { me }) => { return me;); 
automatically mapping a second resource of a second plurality of digitally stored resources from the endpoint of a second service definition of the plurality of different service definitions to a second field in the combined schema (page 217, e.g. messages: () => {return Object.values(messages);}, message: (parent, { id }) => { return messages[id]);

generating and submitting a query to the graph endpoint based on the combined schema that causes, by traversing the mappings, retrieving the first resource from the endpoint of the first service definition and the second resource from the endpoint of the second service definition for submitting the generated query to the graph endpoint (page 6, e.g. Each microservice can have its own GraphQL endpoint, where one GraphQL API gateway consolidates all schemas into one global schema, and pages 203-204, e.g. It is found by using a GraphQL API endpoint in a browser at http://localhost:8000/graphql. In the application, define your first GraphQL query to see its result…result for the query should this or your defined sample data).
Wieruch disclose GraphQL introduces a new era in web development. RESTful applications were the industry favorite for data transfers between client and server applications, but modern requirements have shifted. Applications have to deal with multiple clients—i.e. desktop, web, mobile, wearables—which are all interested in APIs exposed by server applications. The choice becomes one between using multiple client-specific APIs with REST, or just one API with GraphQL for all client applications, which 
However, Wieruch does not disclose “at a client computing device communicatively coupled with a graph endpoint over a network.”  Alurralde disclose “at a client computing device communicatively coupled with a graph endpoint over a network” ([0010], e.g. a software editor incorporating the present example embodiment facilitates enabling the user to visualize a REST API (also called REST interface herein) as a list of resources presented in a flat structure, i.e., a simple list of resources containing operations. The software editor may be a fully JS/HTML/CSS (JavaScript, HyperText Markup Language, Cascading Style Sheets) developed editor that lets the user define connectors to Rest API's in an easy and fluid way. Furthermore, the editor facilitates creation of the connector to the REST API in a generic fashion, without requiring user knowledge of any particular interface or description language, such as RAML, YAML, WADL, etc. The user may merely define resources and operations within those resources. The enhanced software editor also facilitates creation of business objects from a JSON instance or schema, and Fig. 1, e.g. Client systems, and Fig. 4, e.g. Identify resource (s) e.g. by specify endpoint URL). 
Alurralde discloses enhanced software editor also facilitates creation of business objects from a JSON instance or schema (Abstract).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Alurralde to improve the system of Wieruch with enhanced software editor also facilitates creation of business objects from a JSON instance or schema.  Therefore, it would have been obvious to one of ordinary skill in the art to use the client computing device of Alurralde with the system of Wieruch to facilitate creation of business objects from a JSON instance or schema. 

Claim 2, Wieruch as modified discloses generating and causing displaying, at the client computing device, a digital data display that shows both the first resource and the second resource (page 291, e.g. 

Claim 3, Wieruch as modified discloses the DSL is an extension of a schema definition language (SDL) (page 6, e.g. GraphQL is a strongly typed query language because it is written in the expressive GraphQL Schema
Definition Language (SDL). Being strongly-typed makes GraphQL less error prone, can be validated
during compile-time and can be used for supportive IDE/editor integrations such as auto-completion
and validation).

Claim 4, Wieruch as modified discloses the endpoint of the first service definition hosts a first server program that is responsive to representational state transfer (REST) calls to an application programming interface (API) implemented by the server program and wherein the endpoint of the second service definition hosts a second server program that is responsive to REST calls to an API implemented by the second server program (page 203, e.g. In the GraphQL schema for setting up an Apollo Server, resolvers are used to return data for fieldsfrom the schema. The data source doesn’t matter, because the data can be hardcoded, can come from a database, or from another (RESTful) API endpoint).

Claim 5, Wieruch as modified discloses each service definition of the plurality of different service definitions includes identification of an underlying schema; wherein generating the combined schema further comprises validating each service definition of the plurality of different service definitions based on each respective underlying schema (page 229, e.g. a client can consume the entire schema, which is composed out of multiple domain-driven microservices, and page 229, e.g. assume you have a GraphQL 

Claim 6, Wieruch as modified discloses generating the combined schema comprises: generating a first resolver function to resolve the first field in the combined schema with the first resource; and generating a second resolver function to resolve the second field in the combined schema with the second resource (page 203, e.g. resolvers are used to return data for fields from the schema. The data source doesn’t matter, because the data can be hardcoded, can come from a database, or from another (RESTful) API endpoint. You will learn more about potential data sources later. For now, it only matters that the resolvers are agnostic according to where the data comes from, which separates GraphQL from your typical database query language. Resolvers are functions that resolve data for your GraphQL fields in the schema. In the previous example, only a user object with the username “Robin Wieruch” gets resolved from the me field).

Claim 7, Wieruch as modified discloses retrieving the first resource from the endpoint of the first service definition and the second resource from the endpoint of the second service definition comprises: causing executing the first resolver function to resolve the first field in the combined schema with the first resource; and causing executing the second resolver function to resolve the second field in the combined schema with the second resource (pages 207-208, e.g. All that’s missing from the new GraphQL query is the resolver, so we’ll add it to the map of resolvers with sample data…All the arguments can be found in the second argument in the resolver function’s signature).



Claim 9, Wieruch as modified discloses the one or more schema definition language elements of the first service definition include a first type comprising one or more fields; 
wherein the one or more schema definition language elements of the second service definition include a second type comprising one or more fields (page 8, e.g. Whether the request was made in a RESTful architecture or GraphQL, the varied resources and fields still have to be retrieved from a data source. As a result, problems arise when a client requests too many nested fields at once), and
wherein the schema blueprint data includes a mapping of the one or more fields of the first type of the first service definition to be resolved by the one or more fields of the second type of the second service definition (page 217, e.g. const resolvers = {Query: {users: () => {return Object.values(users);}, user: (parent, { id }) => { return users[id];}, me: (parent, args, { me }) => { return me;, and messages: () => {return Object.values(messages);}, message: (parent, { id }) => { return messages[id]).

Claim 10, Wieruch as modified discloses the one or more schema definition language elements of the first service definition include a first type comprising one or more fields, the one or more fields including 

Claims 11-20, Wieruch as modified discloses a computer system (page 2, e.g. A query language like GraphQL on the server-side and client-side lets the client decide which data it needs by making a single request to the server. Network usage was reduced dramatically for Facebook’s mobile applications as a result, because GraphQL made it more efficient with data transfers. for implementing the above cited method).
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152